DETAILED CORRESPONDENCE
This Office action is in response to the RCE received April 28, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 10-12 recite the limitation "to a base component" in claim 7.  There is insufficient antecedent basis for this limitation in the claim 4 and 1.   Claim 1 recites a base resin and a base generator which is confusing and provides no antecedent basis for the base component in claims 7 and 10-12. This rejection is repeated wherein there continues to be confusion on where support for “base component” originates.  There is no directed teaching to the resist layer further containing a “base component”. Correction is necessary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22, 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-40 of U.S. Patent 10,025,187 in view of 2011/0147985 and WINKLE (5,650,261). The U.S. Patent to NAGAHARA et al claims a method for forming a pattern comprising a film forming step, a pattern-exposure step of irradiation and a flood-exposure step of irradiating the resist material film, a baking step and a developing step, see the attached claim 24, 

    PNG
    media_image1.png
    307
    403
    media_image1.png
    Greyscale

Claim 24 lacks the currently claimed resist composition comprising the recited base resin, a sensitizer precursor, and acid generator and a base generator.
	CHENG et al report a method for forming a layered structure comprising a self-assembled material, wherein the photoresist composition comprises a polymer, a photosensitive acid generator, and may contain with a photobase generator as reported on page 8, paragraph [0080], the composition of CHENG et al is employed in a method of forming a layered structure wherein a photoresist is disclosed on a substrate, baked, patternwise exposing, developed and flood exposed.
	CHENG et al further disclose the use photobase generator sensitive to the radiation disclosed in paragraph [0099], shown here:

    PNG
    media_image2.png
    614
    410
    media_image2.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art of processes that form a patterned image for the skilled artisan to use known additives listed on page 8 of CHENG et al such as photobase generators in the photoresist composition of NAGAHARA et al to optimize the performance of the photoresist composition and achieve high sensitivity, and excellent lithographic characteristics where a low-power light source is used in the pattern-exposure step;
The rejection is repeated wherein amended claim 1 continue to recited components which function as recited in the claims of U.S. Patent 10,025,187.  Claim 1 of NAGAHARA et al upon which the method claim 24 depends reports component (2) which recite any of components (a) – (c) which when formulated in the resist material would function in the manner as now claimed wherein a first transition from a non-excited state to an excited stated and a second transition from the excited state to the non-excited state would occur. 
The amendment to lines 4-6 appears to be inherent and understood results when exposure to a patterned image wherein there are portions that receive exposure and portions that do not receive exposure.
The amendment to claim 1 in lines 10-13 appears to be an inherent property of the acid-base reaction wherein the acid remains after being neutralized in the first portion by forming its conjugate base and the base remains in the second portion by its conversion to a conjugate acid.
The rejection is repeated wherein the sensitizer NAGAHARA et al teaches that the wavelength the photosensitizer absorbs has a longer wavelength than the wavelength absorbed by the sensitizer precursor, see column 27, lines 49-67:

    PNG
    media_image3.png
    350
    426
    media_image3.png
    Greyscale

The amendment to claim 1 reciting that “in the pattern exposure step, no base is produced from the base generator” is known in the art and is an obvious design choice when generating positive or negative photoresist images depending on the components of the resist composition.  A base resin having protected groups will generate a positive image and those compositions having a crosslinking agent will generate a negative image in the above scenario.  
Alternatively, the base could be generated in the patterned areas which would neutralize any acid generated in the patterned area upon flood exposure leaving base resins with their protected groups thus remaining insoluble which would give a negative image, while those patterned areas having a crosslinking agent would be developed away, because no acid would be generated to crosslink the resin.    Newly cited reference to WINKLE explain the mechanics for photoresist compositions comprising a photoacid generator and a photobase generator which requires two exposing steps as seen in line 54 of column 8, lines 49 – column 9, line 32:

    PNG
    media_image4.png
    388
    459
    media_image4.png
    Greyscale

Column 9, lines 21-63 report photosensitizers which may optionally be included in the photoresist just as in the current claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over NAGAHARA et al (10,025,187) in view of CHENG et al (2011/0147985) and WINKLE (5,650,261).
The claimed invention recites the following:
    PNG
    media_image5.png
    328
    602
    media_image5.png
    Greyscale

Claims 1-22, 32 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over NAGHARA et al (10,025,187) in view of CHENG et al (2011/0147985). The U.S. Patent to NAGAHARA et al disclose a method for forming a pattern comprising a film forming step, a pattern-exposure step of irradiation and a flood-exposure step of irradiating the resist material film, a baking step and a developing step, see the attached claim 24, 

    PNG
    media_image1.png
    307
    403
    media_image1.png
    Greyscale

Claim 24 lacks the currently claimed resist composition comprising the recited base resin, a sensitizer precursor, and acid generator and a base generator.
	CHENG et al report a method for forming a layered structure comprising a self-assembled material, wherein the photoresist composition comprises a polymer, a photosensitive acid generator, and may contain with a photobase generator as reported on page 8, paragraph [0080], The composition of CHENG et al is employed in a method of forming a layered structure wherein a photoresist is disclosed on a substrate, baked, patternwise exposing, developed and flood exposed.
CHENG et al further disclose the use photobase generator sensitive to the radiation disclosed in paragraph [0099], shown here:

    PNG
    media_image2.png
    614
    410
    media_image2.png
    Greyscale


	It would have been prima facie obvious to one of ordinary skill in the art of processes that form a patterned image for the skilled artisan to use known additives listed on page 8 of CHENG et al such as photobase generators in the photoresist composition of NAGAHARA et al to optimize the performance of the photoresist composition and achieve high sensitivity, and excellent lithographic characteristics where a low-power light source is used in the pattern-exposure step.
The amendment to lines 4-6 appears to be inherent and understood results when exposure to a patterned image wherein there are portions that receive exposure and portions that do not receive exposure.
The amendment to claim 1 in lines 10-13 appears to be an inherent property of the acid-base reaction wherein the acid remains after being neutralized in the first portion by forming its conjugate base and the base remains in the second portion by its conversion to a conjugate acid.
The rejection is repeated wherein the sensitizer NAGAHARA et al teaches that the wavelength the photosensitizer absorbs has a longer wavelength than the wavelength absorbed by the sensitizer precursor, see column 27, lines 49-67:

    PNG
    media_image3.png
    350
    426
    media_image3.png
    Greyscale

The rejection is repeated wherein the primary reference disclose the patterned exposure and flood exposure prior to development.  The use of base generator in the resist layer is the teaching provided by CHENG et al which acts as an acid diffusion inhibitor.  Thus, the primary reference to NAGAHARA et al teach the claimed patterned exposure and the flood exposure before development.
The amendment to claim 1 reciting that “in the pattern exposure step, no base is produced from the base generator” is known in the art and is an obvious design choice when generating positive or negative photoresist images depending on the components of the resist composition.  A base resin having protected groups will generate a positive image and those compositions having a crosslinking agent will generate a negative image in the above scenario.  
Alternatively, the base could be generated in the patterned areas which would neutralize any acid generated in the patterned area upon flood exposure leaving base resins with their protected groups thus remaining insoluble which would give a negative image, while those patterned areas having a crosslinking agent would be developed away, because no acid would be generated to crosslink the resin.    Newly cited reference to WINKLE explain the mechanics for photoresist compositions comprising a photoacid generator and a photobase generators, which requires two exposing steps as seen in line 54 of column 8, lines 49 – column 9, line 32.
Column 9, lines 21-63 report photosensitizers which may optionally be included in the photoresist just as in the current claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1329166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

							/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    J.Chu
November 16, 2022